Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8, 11, 12, 13, 14, 15 and 18-20 are pending and presented for examination.

Applicant’s arguments with respect to claim(s) 1-8, 11, 12, 13, 14, 15 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood (US 10/776,173 B1) in view of Olsen (US 2009/0043740 A1) further in view of Bou-Ghannam (US 2011/0022943 A1).

As to claim 1, Greenwood teaches a method comprising:
subsequent to migrating the resource instance that implements storage volume 142 to another placement domain, col. 13, lines 4-16;compute service control plane 442 may provide services related to the creation, usage and deletion of compute instances 446 in response to configuration requests, col. 18, lines 4-20; an electronics components database might have volumes described as and used respectively for transistors, inductors, memories, switches, and LEDs, named "vol1," "vol2," "vol3," "vol4," and "vol5" respectively, col. 5, lines 62-col. 6, line 15);
attaching, by a containerized storage service provider, at least some of the plurality of unattached storage volumes to the application instance (attach the created storage volume to a compute resource instance (col. 5, lines 13-20)).
Greenwood does not teach the application instance corresponding to a terminated application instance; enumerating, using a processor, a plurality of unattached storage volumes included in the cluster associated with the application instance, based on the terminated application instance. However, Olsen teaches: the application instance corresponding to a terminated application instance (search application 301 serves queries , paragraphs [22]-[28];initial search volume unmounted from said one or more search computers becomes a free logical volume after termination of a search application, claims 4-6).
enumerating, using a processor, a plurality of unattached storage volumes included in the cluster associated with the application instance, based on the terminated application An indexer acquires a suitable logical volume from the pool of free logical volumes, creates the index, passes it on to the search applications, and the search applications release the logical volume back to the pool when a new index is effective, paragraphs [40-[44]; The indexer 506 finds a suitable free logical volume 507, generates the new index on that volume, and deploys it on a search application, e.g. 504. The logical volume 505 containing the previous index for the search application 504 is recycled to the pool 501 of free or unmounted logical volumes, paragraphs [47]-[48]; The indexer 506 generates the new index 507 on the acquired logical volumes of the set, paragraphs [47]-[48]; shows a pool 501 of free logical volumes P.sub.1, P.sub.2 . . . where the content is partitioned in two partitions. One partition 509.sub.1 is served by a search application 502 using an index on logical volume 503, and the other partition 509.sub.2 is served by a search application 504 using an index on the logical volume, paragraph [44]); plurality of unattached storage volumes included in the storage cluster associated with the application instance (the SAN is applied to mount one or more logical volumes with a cluster file system, paragraphs ), the plurality of unattached storage volumes having a plurality of underlying physical storage devices (storage system is divided into logical volumes and each logical volume is individually configured in terms of a number of physical disk drives, paragraphs [30]-[32]; A straight-forward application of SAN is to mount one or more logical volumes with the cluster file system as the index is continuously updated by the indexer, paragraphs [26]-[28]);
determining, from the plurality of unattached storage volumes, one or more unattached storage volumes ( An indexer acquires a suitable logical volume from the pool of free logical volumes, creates the index, passes it on to the search applications, and the search applications release the logical volume back to the pool when a new index is effective, paragraphs [40-[44]) that include data previously stored by the terminated application instance ( the indexes 302 and 303 are transferred via the system network, e.g. the network 206 as depicted in FIG. 2, to the computer or server hosting the search application, [24]-[36]); and

It would have been obvious to one of ordinary skill in art before effective filing date of claimed invention to incorporate the teaching of application instance corresponding to a terminated application instance; enumerating, using a processor, a plurality of unattached storage volumes included in the cluster associated with the application instance, based on the terminated application instance as taught by Olsen   in to Greenwood  to improve all unused free and unmounted logical volumes which are pooled across partitions.

Greenwood  and Olsen  do not teach instantiating, based on one or more of a storage characteristic, an input/output (IO)characteristic, and an operating system type in an application template, an application instance . However, Bou-Ghannam teach instantiating, based on one or more of a storage characteristic, an input/output (IO)characteristic, and an operating system type in an application template, an application instance (Input and output requirements for instantiated DOM objects may be integrated at the DOM level, paragraphs [21-22] The DOM components storage area 218 also includes additional information associated with instantiable DOM components, such as executable code and metadata defining inputs and outputs for instantiable executable DOM components, paragraph [37-38]).
It would have been obvious to one of ordinary skill in art before effective filing date of claimed invention to incorporate the teaching of instantiating, based on one or more of a storage characteristic, an input/output (IO) characteristic, and an operating system type in an application template, an application instance as taught  by Bou-Ghannam to allow the DOM application framework described to perform in real time for  prompt capture, creation, and reuse of DOM objects for application generation.

As to claim 8, Greenwood teaches a method comprising:
instantiating an application instance by a scalable web services provider (provider network, fig. 2) to utilize a plurality of storage volumes implemented in a storage cluster (subsequent to migrating the resource instance that implements storage volume 142 to another placement domain, col. 13, lines 4-16;compute service control plane 442 may provide services related to the creation, usage and deletion of compute instances 446 in response to configuration requests, col. 18, lines 4-20; an electronics components database might have volumes described as and used respectively for transistors, inductors, memories, switches, and LEDs, named "vol1," "vol2," "vol3," "vol4," and "vol5" respectively, col. 5, lines 62-col. 6, line 15);
attaching, by a containerized storage service provider, at least some of the plurality of unattached storage volumes to the application instance (attach the created storage volume to a compute resource instance (col. 5, lines 13-20).
Greenwood does not teach the application instance corresponding to a terminated application instance; enumerating, using a processor, a plurality of unattached storage volumes included in the cluster associated with the application instance, based on the terminated application instance. However, Olsen teaches: the application instance corresponding to a terminated application instance (search application 301 serves queries, paragraphs [22]-[28];initial search volume unmounted from said 
enumerating, using a processor, a plurality of unattached storage volumes included in the cluster associated with the application instance, based on the terminated application instance ( An indexer acquires a suitable logical volume from the pool of free logical volumes, creates the index, passes it on to the search applications, and the search applications release the logical volume back to the pool when a new index is effective, paragraphs [40-[44];; The indexer 506 generates the new index 507 on the acquired logical volumes of the set, paragraphs [47]-[48];The indexer 506 finds a suitable free logical volume 507, generates the new index on that volume, and deploys it on a search application, e.g. 504. The logical volume 505 containing the previous index for the search application 504 is recycled to the pool 501 of free or unmounted logical volumes, paragraphs [47]-[48]); plurality of unattached storage volumes included in the storage cluster associated with the application instance (the SAN is applied to mount one or more logical volumes with a cluster file system, paragraphs ), the plurality of unattached storage volumes having a plurality of underlying physical storage devices (storage system is divided into logical volumes and each logical volume is individually configured in terms of a number of physical disk drives, paragraphs [30]-[32]; A straight-forward application of SAN is to mount one or more logical volumes with the cluster file system as the index is continuously updated by the indexer, paragraphs [26]-[28]).


It would have been obvious to one of ordinary skill in art before effective filing date of claimed invention to incorporate the teaching of application instance corresponding to a terminated application instance; enumerating, using a processor, a plurality of unattached storage volumes included in the cluster associated with the application instance, based on the terminated application instance as taught by Olsen   in to Greenwood  to improve all unused free and unmounted logical volumes which are pooled across partitions.
Olsen  do not teach instantiating, based on one or more of a storage characteristic, an input/output (IO)characteristic, and an operating system type in an application template, an application instance . However, Bou-Ghannam teach instantiating, based on one or more of a storage characteristic, an input/output (IO)characteristic, and an operating system type in an application template, an application instance (Input and output requirements for instantiated DOM objects may be integrated at the DOM level, paragraphs [21-22] The DOM components storage area 218 also includes additional information associated with instantiable DOM components, such as executable code and metadata defining inputs and outputs for instantiable executable DOM components, paragraph [37-38]).
It would have been obvious to one of ordinary skill in art before effective filing date of claimed invention to incorporate the teaching of instantiating, based on one or more of a storage characteristic, an input/output (IO) characteristic, and an operating system type in an application template, an application instance as taught  by Bou-Ghannam to allow the DOM application framework described to perform in real time for  prompt capture, creation, and reuse of DOM objects for application generation.

As to claim 15, Greenwood teaches a method comprising:
instantiating an application instance by a scalable web services provider (provider network, fig. 2)to utilize a plurality of storage volumes implemented in a storage cluster (subsequent to migrating the resource instance that implements storage volume 142 to another placement domain, col. 13, lines 4-16;compute service control plane 442 may provide services related to the creation, usage an electronics components database might have volumes described as and used respectively for transistors, inductors, memories, switches, and LEDs, named "vol1," "vol2," "vol3," "vol4," and "vol5" respectively, col. 5, lines 62-col. 6, line 15);
attaching, by a containerized storage service provider, at least some of the plurality of unattached storage volumes to the application instance (attach the created storage volume to a compute resource instance (col. 5, lines 13-20).
Greenwood does not teach the application instance corresponding to a terminated application instance; enumerating, using a processor, a plurality of unattached storage volumes included in the cluster associated with the application instance, based on the terminated application instance. However, Olsen teaches:
the application instance corresponding to a terminated application instance (search application 301 serves queries, paragraphs [22]-[28]; initial search volume unmounted from said one or more search computers becomes a free logical volume after termination of a search application, claims 1-10).
enumerating, using a processor, a plurality of unattached storage volumes included in the cluster associated with the application instance, based on the terminated application instance (A straight-forward application of SAN is to mount one or more logical volumes with the cluster file system as the index is continuously updated by the indexer, paragraphs [26]-[28];leaving all other logical volumes in the floating mode and unmounted, said logical volumes in the floating mode being free volumes, assigning a free volume for performing an index snapshot, said assigned free volume being an indexing volume, plurality of unattached storage volumes included in the storage cluster associated with the application instance (the SAN is applied to mount one or more logical volumes with a cluster file system, paragraphs ), the plurality of unattached storage volumes having a plurality of underlying physical storage devices (storage system is divided into logical volumes and each logical volume is individually configured in terms of a number of physical disk drives, paragraphs [30]-[32]; A straight-forward application of SAN is to mount one or more logical volumes with the cluster file system as the index is continuously updated by the indexer, paragraphs [26]-[28]).

Greenwood  and Olsen  do not teach instantiating, based on one or more of a storage characteristic, an input/output (IO)characteristic, and an operating system type in an application template, an application instance . However, Bou-Ghannam teach instantiating, based on one or more of a storage characteristic, an input/output (IO)characteristic, and an operating system type in an application template, an application instance (Input and output requirements for instantiated DOM objects may be integrated at the DOM level, paragraphs [21-22] The DOM components storage area 218 
It would have been obvious to one of ordinary skill in art before effective filing date of claimed invention to incorporate the teaching of instantiating, based on one or more of a storage characteristic, an input/output (IO) characteristic, and an operating system type in an application template, an application instance as taught  by Bou-Ghannam to allow the DOM application framework described to perform in real time for  prompt capture, creation, and reuse of DOM objects for application generation.

As to claims 3, 10 and 17, Olsen teaches wherein the application instance is instantiated on one or more of the following: storage characteristics, input/output (I/O) characteristics, and operating system type (the system switches its state as indicated by 305 and the search application 301 now starts serving new search queries from the new index 303, while queries already initiated on the old index 302 are completed on that index. When all search queries executed on index 302 are completed, index 302 is released from search application 301 and is available for the index application or indexer 304 to store new indexes. New index computations are initialized on configurable criteria including indexing (publishing) latency, search query throughput, and resource usage, paragraph [28]).

Olsen teaches the attaching is based on custom labels associating at least some of the plurality of the storage volumes with an application underlying the application instance (new logical volumes 753 are mounted in the read-only mode to computers running search applications 701 on the content partition, col. 5, lines 20-36).

As to claims 5, 12 and 19, Olsen teaches generating a new storage volume (the storage system is divided into logical volumes, paragraphs [24-30]); and
attaching the new storage volume to the application instance (indexer writing to the logical volume is attached while the volume is modified with a new index, paragraph [38- 40]).

As to claims 6, 13 and 20, Greenwood teaches the application instance is a database application (In a similar manner other types of resource instances, such as compute instances, object-based storage instances, database instances, col.7, lines 2-20).

As to claims 7 and 14, Olsen teaches the application instance is a containerized scalable storage application (The storage system 203 comprises a plurality of storage units 207, in the form of disk drives so that the storage system 203 can be scaled for volume, performance and .

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood (US 10/776,173 B1) in view of Olsen (US 2009/0043740 A1) further in view of Bou-Ghannam (US 2011/0022943 A1) further in view of Pena (US 9,594,548 B2).

As to claims 2, 9 and 16, Greenwood, Olsen and Bou-Ghannam do not explicitly teach wherein the application instance is instantiated based on an application template. However, Pena teaches wherein the application instance is instantiated based on an application template (the program code creating new template application instances from the templates that have changed, claim 1). 
It would have been obvious to one of ordinary skill in art before effective filing date of claimed invention to incorporate the teaching of application instance is instantiated based on an application template as taught by Pena into Greenwood and Nunez to provide dynamically updating template applications by using templates.

Allowable Subject Matter
If applicant agree with the proposed claim 1 and other independent claims as bellow, the application is in condition for allowance.
1. (currently amended) A method comprising:
instantiating an application instance in to utilize a

enumerating, based on the terminated application instance, a
plurality of unattached storage volumes included in the storage cluster associated with the
terminated application instance, the plurality of unattached storage volumes having a plurality of underlying physical storage devices;
determining, from the plurality of unattached storage volumes, one or more unattached
storage volumes that include data previously stored by the terminated application instance; and
attaching, by a containerized storage service provider, of the one or more unattached storage volumes to the application instance;
wherein application instance is instantiated based on an application template;
wherein the application instance is instantiated based on one or more of: storage characteristics, input/output (1/O) characteristics, and operating system type.
wherein the attaching is based on custom labels associating the one or more unattached storage volumes with an application underlying the application instance.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195